DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4 should end with “flexible connecting element” instead of “flexible connecting”
Claim 5 should end with “the lock housing” instead of “a lock housing”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 11, 12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter Wolf et al. (DE 4228233 A1), hereinafter referred to as Wolf.

    PNG
    media_image1.png
    629
    848
    media_image1.png
    Greyscale

In regard to claim 1, Wolf teaches a motor vehicle door lock comprising: 
	a locking mechanism having a rotary latch (2) and a pawl (5), 
	an actuating lever chain (8, 31, 30, 28, 34) for opening the locking mechanism in an emergency (Section 0011, lines 198-203 describes the actuating lever chain operating after a crash sensor detects an excessive vehicle deceleration), and 
	a control element (see Fig.2) which blocks the actuating lever (8, 31, 30, 28, 34) chain indirectly in normal operation (the control element blocks the actuating lever chain indirectly by preventing its normal intended operation of pivoting the pawl [Merriam-Webster defines block as a verb to prevent normal functioning or action of]) and releases the actuating lever chain (8, 31, 30, 28, 34) when the emergency occurs (Section 0011, lines 198-203 describes the actuating lever chain operating after a crash sensor detects an excessive vehicle deceleration and is therefore released from the confinement of it being blocked [Merriam-Webster defines release as a verb to relieve from something that confines, burdens, or oppresses]), wherein the control element (see Fig.2) has an electric motor (14) and an output element (29).  
In regard to claim 2, Wolf teaches the motor vehicle door lock according to claim 1 further comprising a sensor (22), wherein the electric motor (14) is activated as a function of signals from the sensor (22) (Section 0004, line 67-70 describes the motor being driven by the crash sensor). 
In regard to claim 3, Wolf teaches the motor vehicle door lock according to claim 1, wherein the control element (see Fig.2) interacts directly with a lever (28) of the actuating lever chain (8, 31, 30, 28, 34).  
In regard to claim 4, Wolf teaches the motor vehicle door lock according to claim 1 further comprising a flexible connecting element (31) for coupling the actuating lever chain (8, 31, 30, 28, 34) to a handle (8), wherein the control element (see Fig.2) interacts indirectly with the actuating lever chain (8, 31, 30, 28, 34) and selectively blocks and releases the flexible connecting (section 0011, lines 173-177 describe the control elements actions independent of the actuating lever chain and how the control element interacts with the actuating lever chain).  
In regard to claim 6, Wolf teaches the motor vehicle door lock according to claim 1, wherein the actuating lever chain (8, 31, 30, 28, 34) is an outer actuating lever chain (the inclusion of outer handle 8 makes the interpretation of the actuating lever chain an outer actuating lever chain).  
In regard to claim 7, Wolf teaches the motor vehicle door lock according to claim 6, wherein the control element (see Fig.2) is arranged proximate an outer actuating lever (28) (the control element is perceived as proximate an outer actuating lever as all components are interpreted as being in the door of the vehicle and the actuating lever is acted on by the control element) as a component of the outer actuating lever chain (8, 31, 30, 28, 34).  
In regard to claim 11, Wolf teaches the motor vehicle door lock according to claim 2, wherein the sensor (22) is configured to detect a crash (Section 0004, line 67-70 describes the motor being driven by the crash sensor).  
In regard to claim 12, Wolf teaches the motor vehicle door lock according to claim 1, wherein during the normal operation, the locking mechanism can only be opened by electric motor power (section 0009, lines 115-119 describes the normal operation of the electric motor pressing the pawl on lever 16).  
In regard to claim 14, Wolf teaches the motor vehicle door lock according to claim 1, wherein the actuating lever chain (8, 31, 30, 28, 34) includes a coupling element (31) connected to a locking drive (30) and an outer actuating lever (28) that is pivotable about an axis (27).  
In regard to claim 15, Wolf teaches the motor vehicle door lock according to claim 1, wherein the output element (29) directly engages each of the electric motor (14) and a lever (28) of the actuating lever chain (8, 31, 30, 28, 34).  
In regard to claim 16, Wolf teaches the motor vehicle door lock according to claim 1, wherein the actuating lever chain (8, 31, 30, 28, 34) is coupled mechanically to an outer door handle (8) (Section 0011, lines 200-201 describe a cable 31 mechanically coupling the actuating lever chain to the outer door handle).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, in view of Kiekert AG (DE 202008003845 U1), hereinafter referred to as Kiekert.
In regard to claim 5, Wolf teaches the motor vehicle door lock according to claim 1.
Wolf does not discuss a lock housing, wherein the control element is arranged in an interior of the lock housing. 
Kiekert teaches a motor vehicle door lock further comprising a lock housing, wherein the control element (15, 16) is arranged in an interior of the lock housing (4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the door lock of Wolf with the lock housing of Kiekert so that the assembly is one compact unit, which makes manufacturing and installation easier while also protecting all elements of the assembly from outside interferences.  
In regard to claim 17, Wolf teaches the motor vehicle door lock according to claim 7.
Wolf does not discuss a lock housing, wherein the control element is accommodated in an interior of a lock housing.  
Kiekert teaches a motor vehicle door lock wherein the control element (15, 16) is accomodated in an interior of a lock housing (4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the door lock of Wolf with the lock housing of Kiekert so that the assembly is one compact unit, which makes manufacturing and installation easier while also protecting all elements of the assembly from outside interferences. 
Claims 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf, in view of Christian Barmscheidt (US 20150284977 A1), hereinafter referred to as Barmscheidt.
In regard to claim 8, Wolf teaches the motor vehicle door lock according to claim 7, wherein the output element is a rod.
Wolf does not teach wherein the output element is a worm gear which meshes with the electric motor.  
Barmscheidt teaches a motor vehicle door lock wherein the output element (8) is a worm gear (8) which meshes with the electric motor (7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the motor vehicle door lock of Wolf with the worm gear of Barmscheidt so that the arm (Barmscheidt: 9) driven by the worm gear would pivot the lever (Wolf: 28) as it is known in the art that a motor with a rotational output is substitutional to a motor with a linear output.

    PNG
    media_image2.png
    622
    770
    media_image2.png
    Greyscale

In regard to claim 9, Wolf (in view of Barmscheidt) teaches the motor vehicle door lock according to claim 8, wherein the worm gear (Barmscheidt: 8) has a blocking contour (Barmscheidt: see Fig.3) which interacts with the outer actuating lever (Wolf: 28) of the outer actuating lever chain (Wolf: 8, 31, 30, 28, 34) (When the motor vehicle door lock of Wolf is modified with the worm gear of Barmscheidt, the blocking contour of Barmscheidt would then interact with the outer actuating lever of the outer actuating lever chain similar as Wolf operated).  
In regard to claim 10, Wolf (in view of Barmscheidt) teaches the motor vehicle door lock according to claim 9, wherein, for interaction with the blocking contour (Barmscheidt: see Fig.3) of the worm gear (Barmscheidt: 8), the outer actuating lever (Wolf: 28) has an abutment surface (the abutment surface of the outer actuating lever is considered the surface where it connects to the blocking contour).  
In regard to claim 13, Wolf teaches the motor vehicle door lock according to claim 8, wherein the worm gear is rotatable in a plane that is parallel in a plane in which the outer actuating lever is rotatable (The worm gear of Barmscheidt is rotated in a plane that is parallel to which the outer actuating lever 2, of Barmscheidt, is rotated).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf, in view of Oliver Jung et al. (US 6062613 A), hereinafter referred to as Jung.
In regard to claim 18, Wolf teaches the motor vehicle door lock according to claim 4, wherein the flexible connecting element is a cable.   
Wolf does not teach the flexible connecting element as a Bowden cable.
Jung teaches a motor vehicle door lock wherein the flexible connecting element is a Bowden cable (8, 9).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified Wolf’s motor vehicle door lock with the Bowden cable of Jung because Bowden cables are known to be used within the art because of their reliability, resistance to elements, durability, and low costs.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        Thursday, May 19, 2022

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675